Citation Nr: 0112445	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-00 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for chronic low back 
disability.

2.  Entitlement to service connection for perforation of the 
left tympanic membrane.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for chronic 
dermatological disability.

5.  Entitlement to service connection for chronic respiratory 
disability.

6.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
May 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Oakland Regional Office (RO) November 1997 rating decision 
which denied service connection for perforation of left 
tympanic membrane, bilateral hearing loss, chronic 
respiratory and skin disorders, and PTSD, and declined to 
reopen the claim of service connection for chronic 
lumbosacral spine disability.

Appellate consideration of the claims of service connection 
for bilateral hearing loss and PTSD is held in abeyance 
pending completion of the development requested in the remand 
below.


FINDINGS OF FACT

1.  The veteran's claim of service connection for chronic low 
back disability was denied by RO rating decision in August 
1996, and no timely appeal therefrom was filed by or on 
behalf of the veteran.

2.  Evidence received in support of the application to reopen 
the claim of service connection for chronic low back 
disability, furnished since the August 1996 RO rating 
decision, is duplicative, cumulative, and redundant.

3.  Left tympanic membrane perforation, chronic 
dermatological and respiratory disabilities were not evident 
during the veteran's active service and have not been 
diagnosed at any time thereafter; competent medical evidence 
of record does not suggest that any claimed left tympanic 
membrane perforation, skin disorder, or respiratory 
disability may be linked to his active service or any in-
service incident.


CONCLUSIONS OF LAW

1.  The August 1996 RO rating decision, which denied the 
claim of service connection for chronic low back disability, 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (1997).

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for chronic low back 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).

3.  Left tympanic membrane perforation was neither incurred 
in nor aggravated by active wartime service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).

4.  Chronic dermatological disability was neither incurred in 
nor aggravated by active wartime service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).

5.  Chronic respiratory disability was neither incurred in 
nor aggravated by active wartime service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence claim:

Service connection for chronic low back disability was denied 
by RO rating decision in August 1996, based on findings that 
the evidence did not show that the veteran's low back 
disability (including degenerative joint and disc disease) 
was related to active service or any incident occurring 
therein.  Although he submitted for the record additional 
medical evidence in June 1997 (prior to the expiration of the 
appeal period), he did not initiate timely appeal from the 
August 1996 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.156(b), 20.304, 20.1103 (2000).  Accordingly, the August 
1996 RO rating decision became final and is not subject to 
revision on the same factual basis, but may be reopened on 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans v. Brown, 
9 Vet. App. 273 (1996).

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000).  In addressing whether new and material evidence 
has been submitted, the Board must review the evidence before 
VA at the time of the last final decision, identify any 
additional evidence now before VA, and determine whether that 
additional evidence is both new and material.  If so, then 
the claim will be reopened.  If not, analysis must end, as 
the Board lacks jurisdiction to further review the claim.  
Barnett, 83 F.3d at 1383-84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the RO 
rating decision in August 1996.

Evidence of record at the time of the August 1996 RO rating 
decision included the veteran's service medical records which 
showed no low back injury or trauma or treatment for any low 
back symptom or impairment; on service separation medical 
examinations in December 1972 and February 1973, he reported 
recurrent low back pain secondary to old injury, but there 
was no clinical evidence of abnormality or impairment.  

Private medical records from March 1995 to June 1996 document 
treatment for symptoms and impairment including the veteran's 
low back pain and impairment.  During such treatment, lumbar 
disc disease, arthritis, and lumbar canal stenosis were 
diagnosed.  

On VA medical examination in June 1996, the veteran reported 
recurrent low back pain and impairment since an injury to the 
low back during service in Vietnam in 1969, noting that he 
did not sustain any other injury to the back since separation 
from service; immediately following the in-service injury, he 
was reportedly evaluated in a field hospital but did not 
remember what type of treatment was administered.  X-ray 
study of the lumbosacral spine showed an old compression 
fracture at L2 and degenerative disease of the lumbosacral 
joint.  Degenerative joint disease of the lumbosacral spine 
was diagnosed.

A December 1993 private X-ray study of the veteran's lumbar 
spine, received in June 1997, showed degenerative disc 
disease at L3-4 and L4-5.  Although this evidence was 
received subsequent to the issuance of the final rating 
decision in August 1996, it is considered to have been filed 
in conjunction with the original claim.  See 38 C.F.R. 
§ 3.156(b).

Evidence submitted since the final RO rating decision in 
August 1996 includes private medical records from April 1989 
to October 1998 (including duplicate copies of previously 
assembled and discussed records from March 1995 to June 
1996), documenting intermittent treatment for the veteran's 
low back disability (including lumbosacral spine degenerative 
joint and disc disease, and osteoarthritis).  In conjunction 
with a December 1994 X-ray study of the lumbar spine, he 
indicated that he may have had back surgery in 1968.  

Records from a Vet Center from June to October 1996 do not 
include any reference to the veteran's low back disability.

At a February 2001 Travel Board hearing and in numerous 
written correspondence to the RO, the veteran indicated that 
he injured his low back during service in Vietnam, requiring 
medical evaluation and treatment in a field hospital 
immediately following the injury.  Within a year or two after 
separation from service, he reportedly sought medical 
treatment for low back impairment at San Francisco General 
Hospital (SFGH), but clinical records from that facility were 
reportedly unavailable (the claims file contains an August 
2000 letter from SFGH, indicating that any records pertaining 
to the veteran were destroyed as he had not been treated at 
the facility for more than 10 years).  In February 2001, he 
testified that he was unaware of any additional records which 
may be pertinent to his application to reopen the service 
connection claim; he identified private providers who treated 
him for low back impairment in recent years, and a review of 
the record shows that such records were associated with the 
file (and were discussed above).  

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
service connection for chronic low back disability.  Although 
portions of the newly-submitted evidence were not previously 
of record, including Vet Center and private clinical records, 
the veteran's February 2001 hearing testimony, and his own 
recent letters in support of his claim, the entirety of this 
evidence is cumulative and redundant of other evidence 
previously submitted and considered by the RO; other portions 
of the newly-submitted evidence (private clinical records 
from December 1993 to June 1996) are merely duplicate copies 
of records previously submitted.  

The evidence of record in August 1996 documented the 
veteran's report of low back impairment on service separation 
medical examinations in December 1972 and February 1973; 
there was clinical evidence documenting treatment for chronic 
low back disability (including degenerative changes and 
evidence of old fracture) many years after service 
separation, and the evidence documented the pertinent medical 
chronology referable to the low back as reported by the 
veteran during medical treatment many years after service.  
The evidence of record in August 1996 did not show that the 
veteran had chronic low back disability of service origin, as 
there was no competent medical diagnosis of such disability 
during active service or for many years thereafter.  The 
evidence submitted since August 1996 does not suggest that 
any post-service chronic low back disability may be related 
to service or any incident occurring therein.  Overall, the 
additional, medical evidence is not material as it is 
relevant only to the current state of the veteran's low back 
disability; thus, such evidence is merely cumulative in 
nature.

The Board is mindful of the veteran's contention to the 
effect that he sustained injury to his low back during 
service in Vietnam and has experienced recurrent symptoms and 
impairment since that time.  However, the evidence of record 
at the time of the final RO decision in August 1996 already 
included such contentions.  Thus, the veteran's recent, 
reiterative contentions are entirely cumulative and 
redundant.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  

The veteran's claim of service connection for chronic low 
back disability was previously denied because the evidence of 
record did not show that his low back disability, manifested 
and diagnosed many years after service separation, was 
related to active service period or any incident occurring 
therein.  He has not submitted or identified any new and 
material evidence to support his contention that he has 
chronic low back disability of service origin.  

Overall, the newly-furnished evidence is duplicative, 
cumulative, and redundant of evidence of record in August 
1996; it does not provide a new factual basis on which the 
veteran's claim may be considered.  38 C.F.R. §§ 3.104, 
3.156.  A final decision of the RO is not subject to revision 
on the same factual basis.

Based on the finding that new and material evidence has not 
been submitted in support of the veteran's application to 
reopen the claim of service connection for chronic low back 
disability, the claim may not be reopened and the Board lacks 
jurisdiction to further review the claim.  Barnett, 
83 F.3d at 1383-84.

Service connection claims:

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 
2096 (2000)) was enacted, providing new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  On careful review of the claims 
folder the Board finds that all required notice and 
development action specified in this new statute, in so far 
they apply to the claims of service connection for left 
tympanic membrane perforation, and chronic dermatological and 
respiratory disabilities, have been complied with during the 
pendency of the current appeal.  Specifically, the Board 
finds that the statement of the case, supplemental statements 
of the case, and the February 2001 Travel Board hearing, 
provided to both the veteran and his representative, 
specifically satisfy the requirement at § 5103A of the new 
statute in that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claims.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the veteran as plausibly relevant to his pending claims of 
service connection for perforation of the left tympanic 
membrane and chronic skin and respiratory disabilities have 
been associated with the file.  The Board further finds that 
no reasonable possibility exists that any further assistance 
to the veteran would aid in substantiating his claims.  As 
all relevant facts have been adequately developed, to the 
extent possible, VA has fully satisfied its obligations to 
the veteran under VCAA.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  Service connection may also be allowed 
on a presumptive basis for bronchiectasis, if the disability 
becomes manifest to a compensable degree within one year 
after separation from service, and active tuberculosis, if 
the disability becomes manifest to a compensable degree 
within 3 years after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309.

If a veteran had wartime service in Vietnam (as is the case 
here), service connection may also be allowed on a 
presumptive basis for certain diseases associated with 
exposure to Agent Orange, if the disease becomes manifest to 
a compensable degree within a specified period of time after 
the veteran's separation from service.  38 U.S.C.A. § 1116 
(West 1991); 38 C.F.R. §§ 3.307(a), 3.309(e); see also 
McCartt v. Brown, 12 Vet. App. 164 (1999).  The following 
diseases shall be service connected if the veteran was 
exposed to Agent Orange if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne (if the 
disease becomes manifest to a compensable degree within one 
year after the last date on which the veteran was exposed to 
an herbicide agent), Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(2000).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124 (1993).  Chronicity under 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, service connection 
may still be awarded if the condition is observed during 
service, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  A lay person is competent to 
testify only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2000).

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Further, where the fair preponderance of the evidence is 
against the claim, the benefit of the doubt rule has no 
application.  Id., 1 Vet. App. at 56.

The veteran's service medical records do not reveal any 
report or clinical findings referable to any symptoms or 
impairment of the skin, respiratory/pulmonary system, or the 
left tympanic membrane.  On service separation medical 
examination in December 1972, he reported a history of a 
multitude to symptoms and illnesses, including dizziness and 
fainting spells, "ear, nose, or throat trouble," hearing 
loss, chronic or frequent colds, hay fever, head injury, 
asthma, shortness of breath, and pain or pressure in chest, 
noting that he had a "busted ear drum," but no pertinent 
clinical findings were recorded on examination; on 
examination in February 1973, he only reported, in pertinent 
part, history of "ear, nose, or throat trouble" and hearing 
loss; on examination, it was noted that he had painful right 
tympanic membrane (service connection is currently in effect 
for right tympanic membrane perforation, but the severity of 
impairment resulting therefrom is not on appeal before the 
Board).

On VA medical examination in June 1996, the veteran denied a 
history of "significant" skin rashes or psoriasis; he 
denied a history of head injury, seizures, or syncopal 
episodes.  On examination, there was no evidence of any 
abnormality or impairment of the skin (other than multiple 
scars from intravenous drug administration) or the 
respiratory/pulmonary system, and the left tympanic membrane 
was "normal;" no pertinent diagnoses were indicated.

Private medical records from April 1989 to October 1998 
document intermittent treatment for various symptoms and 
impairment.  In February 1994, the veteran had a common cold 
and rhinitis; in May 1996, he complained of had scabies; in 
June 1997, he had cough and cold symptoms and, on 
examination, rhinosinusitis, nasal pharyngitis, and chronic 
bronchitis were diagnosed (examination of the lungs revealed 
wheezes in the right lower lobe); in October 1998, he had an 
upper respiratory tract infection.  On examination in October 
1998, the tympanic membranes were "clear," and the lungs 
were "clear" to auscultation (examination of the lungs on 
several occasions between June 1997 and October 1998, also 
revealed no impairment).  

Vet Center records from June to October 1996 indicate the 
presence of "large scars" on the right forearm and "lumps" 
under the skin of the same forearm.  

At a February 2001 Travel Board hearing, the veteran 
testified that he was not aware of the existence of any 
outstanding records which may be pertinent to his claims of 
service connection for left tympanic membrane perforation, 
chronic skin disorder, or respiratory disability.  Regarding 
his claimed respiratory and skin disabilities, he believed 
that such disabilities were related to Agent Orange exposure 
during his Vietnam service (reportedly, he accidentally 
spilled the substance on himself while spraying with it the 
perimeter of his base camp); reportedly, he had recurrent 
dermatological problems of the feet and hands (including 
peeling of the skin, discoloration, and pain) and experienced 
difficulty breathing, chest tightness, and cough.  He 
indicated that no physician has ever informed him that he had 
any chronic dermatological or respiratory disability from 
Agent Orange exposure (or otherwise linked to service).  

In written correspondence to the RO, the veteran indicated 
that he sustained perforation of the left tympanic membrane 
in the same incident in Vietnam in which he perforated the 
right membrane.

Based on the evidence of record, the Board finds that service 
connection for perforation of the left tympanic membrane, and 
chronic dermatological and respiratory disabilities is not 
warranted.  Regarding the veteran's claimed left tympanic 
membrane disability, the entirety of the evidence does not 
suggest that the membrane had ever been perforated (during 
active service or thereafter).  Impairment of his right 
tympanic membrane was identified on service separation 
medical examination (and service connection is currently in 
effect for right tympanic membrane perforation), but there 
was no indication of impairment of the left tympanic 
membrane.  The entirety of the post-service clinical evidence 
does not document the presence of any left tympanic membrane 
perforation or residuals thereof (of service origin) and, on 
several occasions during post-service treatment, the left 
tympanic membrane was noted to have been normal.

Regarding the claimed chronic dermatological disability, no 
pertinent report or clinical findings suggestive of 
dermatological impairment were evident in service (including 
on service separation medical examinations) or for many years 
thereafter; chronic dermatological disability was never 
diagnosed, by competent medical evidence, during post-service 
medical treatment discussed above (although the presence of 
scabies was suspected during private medical treatment in May 
1996, a diagnosis thereof was not confirmed on examination).  
The Board notes that scarring on various parts of the 
veteran's body (from intravenous drug use) was noted on VA 
medical examination in June 1996 and some "lumps" on his 
right forearm were noted during a visit at the Vet Center in 
1996, but chronic dermatological disability had never been 
diagnosed.  

Regarding the claim of service connection for chronic 
respiratory disability, although the veteran sought 
occasional medical treatment for illnesses including common 
cold, rhinitis, bronchitis, and upper respiratory tract 
infection many years after separation from service, and 
"chronic" bronchitis was diagnosed on one occasion in June 
1997, symptoms or impairment of the respiratory/pulmonary 
system were not evident, clinically, during active service or 
for many years thereafter (although he reported a history of 
various respiratory/pulmonary symptoms on service separation 
medical examination in December 1972, he did not report such 
symptoms on medical examination in February 1973; in any 
event, pertinent clinical findings were not identified on 
either such occasion); the above-identified post-service 
medical records of treatment for respiratory symptoms and 
illnesses do not suggest that any impairment may be related 
to his active service period or any incident occurring 
therein; bronchitis does not appear to have been evident or 
diagnosed on any other occasion before or since June 1997.

The Board is mindful of the veteran's contention that he has 
a perforated left tympanic membrane and chronic 
dermatological and respiratory disabilities since service, 
acoustic trauma, and/or Agent Orange exposure in service.  
While the credibility of his contention is not challenged and 
his competence to testify with regard to observable symptoms 
such as impaired hearing, itchy and discolored skin, 
shortness of breath, and chest tightness is consistent with 
Cartright v. Derwinski, 2 Vet. App. 24 (1991), he is simply 
not competent, as a lay person, to render a medical diagnosis 
of tympanic membrane perforation, chronic dermatological 
disability, or respiratory/pulmonary disability, or to 
provide an etiological link between active service and any 
current symptomatology.  See Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

As discussed above, the veteran suggested that his 
dermatological and respiratory disabilities developed as a 
result of his exposure to Agent Orange in Vietnam.  
38 U.S.C.A. § 1116(a)(1) provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and has a disease referred 
to in paragraph (2) of this section, shall be presumed to 
have been exposed during such service to an herbicide agent 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service (the veteran 
satisfies the first prong of the requirement in that he did 
have requisite service in Vietnam).  The specific diseases 
presumed to have been incurred as a result of Agent Orange 
exposure are listed in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e) (2000) and were enumerated above; however, the 
entirety of the medical evidence of record is devoid of a 
diagnosis of any such disability.  In McCartt, 12 Vet. 
App. 164, the Court held that neither the statutory 
(38 U.S.C.A. § 1116) nor the regulatory (38 C.F.R. 
§ 3.307(a)(6)(iii)) presumption will satisfy the in-service 
incurrence element of Caluza,  7 Vet. App. 498 where the 
veteran has not developed a condition listed in either 
38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e).  Thus, service 
connection for chronic dermatological and respiratory 
disabilities may not be established on a presumptive basis.

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, as indicated above, application of the rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.  Such is not the case in this instance 
as the weight of the evidence is against the claims of 
service connection for perforation of left tympanic membrane, 
chronic dermatological disability, and chronic respiratory 
disability.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for 
chronic low back disability is denied.

Service connection for perforation of the left tympanic 
membrane is denied.

Service connection for chronic dermatological disability is 
denied.

Service connection for chronic respiratory disability is 
denied.


REMAND

As indicated above, there has been a significant change in 
the law during the pendency of this appeal.  Effective in 
November 2000, with enactment of VCAA, VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)).

In a claim for disability compensation, the assistance 
provided by VA shall include a medical examination when such 
is necessary to make a decision on the claim.  An examination 
is necessary if the evidence (both medical and lay, including 
statements from the veteran himself) contains competent 
evidence of a current disability or persistent or recurrent 
symptoms of disability; and the evidence indicates that the 
disability or symptoms may be associated with active service, 
but there is insufficient medical evidence for VA to make a 
decision on the claim.  Id. (to be codified at 38 C.F.R. 
§ 5103A(d)).  

In this case, the veteran contends that he has bilateral 
hearing loss as a result of exposure to excessive noise in 
service.  Although hearing loss disability within the meaning 
of 38 C.F.R. § 3.385 was not shown on repeated audiology 
during service, and the disability was never diagnosed after 
separation from service (he does not appear to have had any 
audiological examination since service separation), his 
service personnel records show that he was an ammunition 
handler with an artillery unit in Vietnam (from April to 
August 1968); his service medical records indicate that his 
hearing acuity decreased somewhat during service (see 
audiological findings in September 1967, December 1972, and 
February 1973).  Also, the veteran is competent to state that 
he has observable symptoms (such as impaired hearing) 
following noise exposure in service.  See Cartright, 2 Vet. 
App. 24.  Thus, the Board believes that VA audiology should 
be performed, including a review of the claims file, to 
determine the nature and etiology of any hearing loss which 
may now be present.  See Suttmann v. Brown, 5 Vet. App. 127 
(1993).

In the case of a claim of service connection for PTSD, if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (2000).  

Where a veteran did not engage in combat with the enemy, or 
where the claimed stressor is unrelated to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence to corroborate his testimony as to the 
occurrence of the claimed stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); 
38 C.F.R. § 3.304(f).

In this case, the veteran's service personnel records show 
that he served in Vietnam from March 1968 to March 1969, and 
from June 1970 to March 1971; his military occupational 
specialties there were ammunition handler, heavy truck 
driver, and cook.  His records show that he participated in 
various campaigns in Vietnam, but there is no indication that 
he, individually, engaged in combat (he is not shown to have 
sustained any combat wounds or injury, and was not awarded 
any combat-related award or decoration).  His claimed in-
service stressors involve combat-type situations, including 
having seen an ammunition dump explode during an enemy attack 
in his first tour of duty in Vietnam, killing at least one 
U.S. serviceman.  However, as his service records do not 
reveal that he had combat service, his own testimony 
regarding the occurrence of the claimed stressors is 
insufficient to establish that such stressors did in fact 
occur as described; the occurrence of such stressors must be 
supported by service records or other supporting evidence.  

The record indicates that the RO never attempted to verify 
the occurrence of the stressors alleged by the veteran to 
have occurred during his Vietnam service.  Thus, further 
development of the evidence with regard to the claim of 
service connection for PTSD is necessary for a well-informed 
resolution of the claim.  

Although a clear diagnosis of PTSD does not appear to have 
been indicated at any time during post-service clinical 
treatment, PTSD-related symptoms were affirmatively shown 
during treatment at a Vet Center in June 1996.  Moreover, the 
veteran testified in February 2001 that he sought private 
psychiatric treatment from a Dr. King in San Francisco 
shortly after separation from service; copies of all such 
available records should be associated with the file, as 
requested below.  


In view of the foregoing, the claims of service connection 
for bilateral hearing loss and PTSD are REMANDED for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are satisfied.  

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with any psychiatric 
impairment and/or bilateral hearing loss 
since service.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all relevant 
VA or private reports of medical 
treatment (not already of record) should 
be obtained by the RO and added to the 
claims folder, particularly all 
available records from Dr. King in San 
Francisco.  

3.  The veteran should be afforded VA 
audiological examination to determine 
the nature and etiology of any bilateral 
hearing loss which may now be present.  
The claims folder must be made available 
to the examiner for review in 
conjunction with this request for 
medical opinion, and the examiner should 
be asked to provide an opinion as to 
whether any bilateral hearing loss found 
is causally related to service.  If any 
of the foregoing cannot be determined, 
the examiner should so state for the 
record.

4.  With regard to the claimed PTSD, the 
RO should contact the veteran and 
provide him another opportunity to 
identify probative evidence, such as any 
names, dates, or other detailed 
information relevant to the in-service 
events.  After securing any necessary 
release, the RO should assist him in 
obtaining any documentation not already 
associated of record.  

5.  The RO should review the file and 
prepare a summary of all claimed 
stressors from service.  An attempt to 
verify the stressors must be made 
through all available sources, to 
include contacting the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  If referral to the USASCRUR or 
other pertinent sources is to no avail, 
the RO should advise the veteran to 
submit alternate forms of evidence to 
support his claim of service connection 
for PTSD in compliance with the 
notification requirements in Dixon v. 
Derwinski, 3 Vet. App. 261, 263-64 
(1992).  All attempts to obtain the 
records should be documented in the 
claims folder.  

6.  Only if exposure to in-service 
stressors is verified, then the veteran 
should be scheduled for a VA 
psychiatric examination to identify his 
symptoms and determine the diagnoses 
and etiology of all psychiatric 
disorders that are found to be present.  
The examination report must reflect a 
review of pertinent material in the 
claims file.  If PTSD is diagnosed, the 
examiner should specify (1) the factors 
relied on to support the diagnosis; (2) 
the specific stressor(s) that prompted 
the diagnosis; and (3) whether there is 
a link between the current 
symptomatology and one or more of the 
in-service stressors.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
All necessary special testing should be 
accomplished.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  If the examiner notes the 
presence of any coexistent psychiatric 
disability, an opinion should be 
provided as to whether such psychiatric 
disability is causally related to 
service.

7.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the remaining benefits sought on appeal are not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for review.  The veteran has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



